Exhibit FIFTH AMENDMENT OF LEASE AGREEMENT THIS FIFTH AMENDMENT OF LEASE AGREEMENT (this “Fifth Amendment”) made as of the 25th day of March, 2008 by and between MITCHMAR ATLANTA PROPERTIES, INC., a Delaware corporation, having its principal office at c/o Jacobson Family Investments, 152 West 57th Street, 56th Floor, New York, New York 10019 (hereinafter called “Landlord”), and SID TOOL CO., INC., a New York corporation, having its principal office at 75 Maxess Road, Melville, New York 11747 (hereinafter called “Tenant”). RECITALS WHEREAS,
